The insurer brought this action seeking a declaration that its underinsurance obligation to Gonzalez was limited to $10,000, the limit stated on the coverage selections page of the policy for underinsured motorist coverage. A judge of the Superior Court, noting six other Superior Court decisions which split on this issue four to two in favor of insureds, ruled that Gonzalez was entitled to $20,000 in underinsurance coverage. We allowed the defendant insurer’s application for direct appellate review of a judgment, entered on cross motions for summary judgment, declaring that Gonzalez had $20,000 of underinsured coverage available to her. For reasons stated in LeCuyer v. Metropolitan Property & Liab. Ins. Co., ante 709, 710-712 (1988), we reverse the judgment and order that a judgment be entered declaring that Gonzalez had only $ 10,000 of underinsured motorist coverage available to her under her husband’s motor vehicle policy. See Moore v. Metropolitan Property & Liab. Ins. Co., ante 1010 (1988).

So ordered.